NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                 Submitted June 28, 2007*
                                   Decided July 3, 2007


                                            Before

                      Hon. FRANK H. EASTERBROOK, Chief Judge

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. DANIEL A. MANION, Circuit Judge

Nos. 06-2120, 06-2369 & 06-2435                             Appeals from the United
                                                            States District Court for the
SHEILA MANNIX,                                              Northern District of Illinois,
     Plaintiff-Appellant,                                   Eastern Division.
              v.
                                                            No. 05 C 7232
THADDEUS MACHNIK, et al.,                                   Virginia M. Kendall, Judge.
     Defendants-Appellees.


                                            Order

    Sheila Mannix is a disappointed litigant. In 1993 the state judiciary awarded
Mannix custody of the two sons born or conceived during her marriage to Daniel
Sheetz. The decree was modified in 2004 so that Mannix and Sheetz shared custody
of the children, and further modified in 2005 to give Sheetz sole custody. The decree
as modified in 2005 severely restricts Mannix’s access to her sons.

   Mannix then filed this federal suit under 42 U.S.C. §1983 against four state
judges and unspecified “John Doe” defendants. She has since attempted to add
three additional judges as defendants. Mannix wants the federal court to issue an
injunction requiring the state judges to place her sons back in her custody. (It is
possible that she also seeks damages, but the state judges have absolute immunity


    * After examining the briefs and the record, we have concluded that oral argument is unneces-
sary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
Nos. 06-2120, 06-2369 & 06-2435                                                 Page 2


with respect to damages, though not with respect to prospective relief. See Pulliam
v. Allen, 466 U.S. 522 (1984).)

    The district court dismissed the suit under what it called “the domestic-relations
exception” to federal jurisdiction. Whether there is such a generic exception to all
federal jurisdiction is doubtful. The Supreme Court has consistently described this
doctrine as an interpretation of 28 U.S.C. §1332, the diversity jurisdiction, see Ank-
enbrandt v. Richards, 504 U.S. 689 (1992), rather than as a rule for all sources of
jurisdiction. Cf. Marshall v. Marshall, 547 U.S. 293 (2006) (no “probate exception”
to the bankruptcy jurisdiction). Mannix’s action does not depend on §1332. It rests
on §1331 (federal-question jurisdiction) and §1343(a) (civil-rights jurisdiction).

    We need not decide whether there is a “domestic-relations exception” so sweep-
ing that it would block prospective relief under the civil-rights laws even if a state
should adopt an unconstitutional substantive or procedural norm. Cf. M.L.B. v.
S.L.J., 519 U.S. 102 (1996) (holding unconstitutional a state rule under which pa-
rental rights could be terminated because of inability to pay record transcription
costs); Palmore v. Sidoti, 466 U.S. 429 (1984) (holding unconstitutional a state rule
that a parent’s race can determine the award of custody); Loubser v. Thacker, 440
F.3d 439 (7th Cir. 2006) (Constitution forbids decision of child-custody disputes by a
bribed judiciary). For Mannix does not seek prospective relief against a statute or
rule that is said to be unconstitutional. Instead she contends that the state judiciary
has erred in her particular case, and arguments of that kind must be pursued on
appeal through the state system rather than by an independent federal suit. Dis-
trict of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

    Claims for prospective relief against the original four defendant judges are moot.
One has died; two have recused themselves; the fourth was involved only to preside
over a motion for recusal. But Mannix has proposed to add three more state judges
as defendants, and her appeal from the denial of the motion to amend the complaint
to add these additional defendants cannot be treated as moot.

   But the Rooker-Feldman doctrine means that any relief from the adverse deci-
sion must be pursued through the state appellate system (with the option of seeking
certiorari from a final judgment). The core meaning of that doctrine, as the Court
stressed in Lance v. Dennis, 546 U.S. 459 (2006), and Exxon Mobil Corp. v. Saudi
Basic Industries Corp., 544 U.S. 280 (2005), is that federal district courts cannot re-
view the merits of decisions made by state courts in civil litigation. To the extent
that Mannix wants an injunction that will alter the state court’s allocation of cus-
tody and the level of child-support payments her ex-husband must provide, the
Rooker-Feldman doctrine is a jurisdictional bar.

   To the extent that Mannix wants an injunction that will govern future proceed-
ings in state court—for all custody decrees are open to revision in light of additional
information about the children’s best interests—the initial problem is the Anti-
Injunction Act, 28 U.S.C. §2283, which says that federal courts cannot by injunction
govern the conduct of state litigation. Whatever wriggle room is allowed by
Mitchum v. Foster, 407 U.S. 225 (1972), which holds that §1983 is an exception to
§2283, is cabined by Pennzoil Co. v. Texaco Inc., 481 U.S. 1 (1987), which adds that
Nos. 06-2120, 06-2369 & 06-2435                                                        Page 3


federal courts must abstain from disrupting ongoing state litigation in all but the
most extraordinary situations. See also Middlesex County Ethics Committee v. Garden
State Bar Ass’n, 457 U.S. 423, 431 (1982); Green v. Benden, 281 F.3d 661, 666 (7th Cir.
2002) (applying this principle to litigation about child custody). There is nothing ex-
traordinary about Mannix’s situation. She maintains that Sheetz has deceived the
state judges into making bad decisions, but as we have said that argument is per-
son-specific. She does not accuse Illinois of making child custody depend on race or
any other attribute placed off limits by the Constitution.

   Mannix appears to believe that any judge who renders a decision adverse to her
must be biased. She maintains that the federal district judge should have recused
herself. Liteky v. United States, 510 U.S. 540 (1994), is a sufficient answer to this line of
argument. None of Mannix’s other contentions requires separate discussion.

                                                                                  AFFIRMED